DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 10 “turning of” should be corrected with “turning off.”  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim limitation “means of a light guide conducting a laser beam” uses the phrase “means for” or “step for” or a generic placeholder (i.e. means of) coupled with functional language (i.e. conducting a laser beam), but it is modified by some structure, material, or acts recited in the claim (e.g. light guide). It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because light guide is generally understood a light guide without further defining its structures. Additionally, the instant specification does not disclose any other forms of light guide.
not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites “ a positioning of the light guide.” Is this different positioning 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6, 17, 18, 19, 21, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kert (2010/0330523) in view of Belikov et al. (2012/0123399) and Patel et al. (2012/0264078). 
Kert discloses a method for the cleaning of a circumferentially closed canal by means of a light guide conducting a laser beam (abstract), comprising the steps of: providing the canal with a cleaning fluid (e.g. solutions such as TBO, Riboflavin); providing the light guide with the laser beam ([0025]); killing bacteria with photodynamic therapy protocols, wherein a photodynamic therapy fluid is applied into the canal and a corresponding light is simultaneously applied into the canal to agitate the photodynamic therapy fluid ([0026]). Kert further shows usage of toduidin blue ([0026]) as photodynamic fluid that works at about 635 nm, 100 mw power. 
Kert fail to teach monitoring movement and/or position of the light guide within the canal, and based on said monitoring step, interrupting an entry of the laser beam into the light guide when (i) a free end of the light guide is outside of the canal or (ii) there is no movement or (iii) movement is below a threshold value; wherein said interrupting is achieved by triggering a signal and/or turning of a laser radiation and/or reducing a laser radiation output and, wherein a verification of whether the light guide is inside the canal or outside the canal is carried by measurement of : a) a value of radiation received inside the light guide, said radiation is derived from an area surrounding the light guide, and/or b) a value of a change of reflection of light emitted into a fiber delivery system when a refraction index difference changes while immersing a fiber tip of the light guide into said cleaning fluid contained in the canal and/or c) a value of a change in impedance via an outer metallization of the light guide and performing cleanliness check as claimed in claim 18; however,  Belikov teaches a method including monitoring movement and/or position of the light guide within the canal by monitoring a position of the free end of the light guide within a canal/pocket (fig. 20), and based on said monitoring step, interrupting an entry of the laser beam into the light guide when (i) a free end of the light guide is outside of the canal or (ii) there is no movement or (iii) movement is below a threshold value ([0014] shows adjusting or terminating the laser radiation based on the output signal from  a detector); wherein said interrupting is achieved by triggering a signal and/or turning of a laser radiation and/or reducing a laser radiation output ([0014]) and, wherein a verification of whether the light guide is inside the canal or outside the canal is carried by measurement of a) a value of radiation received inside the light guide, said radiation is derived from an area surrounding the light guide (e.g. scattered radiation) , and/or b) a value of a change of reflection of light emitted into a fiber delivery system when a refraction index difference changes while immersing a fiber tip of the light guide into the cleaning fluid contained in the canal ([0014] explains difference is backscattered radiation is detected in order to terminate or adjust radiation). Furthermore, Belikov teaches laser radiation exciting fluorescent which can detect and serve indication of bacterial film or other organic contamination with wavelength of 300-1000 nm ([0107]). Belikov further teaches the laser beam is operable if a fiber tip of the light guide is inserted into the canal, the insertion being detected based on using a detector to detect light coming back from the fiber tip, an ambient light level and a change in light level ([0101]) and hydrodynamic fluid movement (e.g. vaporization, see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the method of Kert by providing the steps of monitoring movement and interrupting steps as explained above, specifics of laser beam operations and cleaning of the root canal with hydrodynamic fluid movement as taught by Belikov in order to ensure the treatment is taking place at a desired site (e.g. root canal) and to prevent damaging other healthy tissues by having the laser at unintended site and performing cleanliness check using fluorescence to detect indication of bacterial film or other organic contamination in the canal. Belikov teaches usage of same fiber for laser treatment and fluorescence, thus, simultaneously cleaning and checking cleanliness. 
Regarding the laser beam has a pulse energy below the ablation threshold of a canal wall material, it is known that pulse energy is useful for high intensity radiation to treat the root canal or other dental cavities as evidenced by Patel et al. ([0054]). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Kert/Belikov to use pulsed laser to disinfect the site without damaging it from high intensity laser.  Regarding claim 5, the positioning of the light guide is verified continuously by the detector. 
Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kert (2010/0330523) in view of Belikov et al. (2012/0123399) and Patel et al. and further in view of Khakpour et al. (2015/0147718).
Kert/Belikov/Patel discloses the invention substantially as claimed except for cleaning fluid including water and NaOCl (3%-10%); however, such disinfecting fluid for canals are known in the art. Khakpour teaches such cleaning fluids ([0059]).Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Kert/Belikov/Patel by providing the cleaning fluid as taught by Khakpour in order to disinfect the root canal as known in the art. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kert (2010/0330523) in view of Belikov et al. (2012/0123399) and Patel et al. and further in view of Katsuda et al. (2015/0086941). 
Kert/Belikov/Patel discloses the invention substantially as claimed except for comprising measuring root canal length with a metalized light guide using impedance measurements wherein said measuring is performed simultaneously with said cleaning in order to indicate a position of the fiber tip during treatment such that a length of an apex of the root canal is not exceeded.  
Katsuda teaches measuring root canal length  ([0041]) with a metalized light guide (e.g. electrode are metal and conductive) using impedance measurements wherein the measuring is performed simultaneously with cutting process in order to indicate a position of the cutting tool during treatment such that a length of an apex of the root canal is not exceeded.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the method of Kert/Belikov/Patel by providing measuring of the root canal length during the cleaning procedure as taught by Katsuda in order to prevent going passed the apex of the root canal, thus preventing damaging nerves passed the root canal. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kert (2010/0330523) in view of Belikov et al. (2012/0123399) and Patel et al. and further in view of Pauler et al. (2016/0287364).
Kert/Belikov/Patel discloses the invention substantially as claimed except for movement of the light guide within the canal is further monitored with a motion sensor; however, Pauler teaches a dental material curing process including movement of light guide (e.g.12) within a dental site is further monitored with a motion sensor (20). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the method of Kert/Belikov/Patel by providing motion sensor as taught by Pauler in order to ensure the laser device stays in position at which a dentist has placed it during the treatment, if moved, it would turn off to prevent any damage to tissues. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772